DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, 14-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (US 2007/0223744).
Regarding claim 1, as broadly claimed, Wada teaches a display apparatus comprising a display module (2) including a display panel (6) and configured to display an image, a rear cover (4) at a rear surface of the display module (figures 1B, 5B, 6B, 7B, 8), and a vibration generating module (3a, 3b, 21, 22) at a rear region of the rear cover (4, figures 1B, 5B, 6B, 7B, 8), wherein the vibration generating module is configured to output sound in a forward direction (8a, 8b, 9a, 9b, 10a, 10b, 11a, 11b, 81a, 81b, 83a, 83b) and a lateral direction (8a, 8b, 82a, 82b, 85, and see figures 5B, 7B, 8, 9B, 10C, 10D) of the display module 

Regarding claim 3, as broadly claimed, Wada teaches at least one hole (8a, 8b, 10a, 10b, 11a, 11b, 81a, 81b, 82a, 82b) communicating with a space between the rear periphery of the rear cover and the vibration generating module (figures 1A, 5A, 5B, 7A, 7B, 8, 9B, 10C, 10D).  
Regarding claim 8, as broadly claimed, Wada teaches a connection member (14) between the vibration generating module (3a, 3b) and the rear cover (4), one portion of the connection member (14) being open (the opening for receiving the speakers 3a, 3b, figures 5B, 7B, 8, 9B, 10C, 11B), wherein sound of the vibration generating module is output in a lateral direction of the display module through the one portion of the connection member (figures 5B, 7B, 8, 9B, 10C, 10D).
Regarding claim 9, as broadly claimed, Wada shows the rear cover (4) that comprises one or more holes (the holes at the front of the vibration generating module in the rear cover 4 for connecting the air chambers 8a, 8b, figures 5B, 7B, 8, 9B, 10C, 11B) overlapping the vibration generating module (3a, 3b, figures 5B, 7B, 8, 9B, 10C, 10D).
Regarding claim 14, as broadly claimed, Wada shows a second rear cover (14) between the rear cover (4) and the vibration generating module (3a, 3b, figures 5B, 7B, 8, 9B, 10C, 11B), and a hole (the hole in the rear cover 4 for connecting the air chambers 8a, 8b, figures 5B, 7B, 8, 9B, 10C, 11B) overlapping the rear cover (4) and the second rear cover (14).  

Regarding claim 16, as broadly claimed, Wada shows the second rear cover (14) that is disposed at a portion except a magnetic field region of the vibration generating module (3a, 3b, 12, 13).  
Regarding claim 17, as broadly claimed, Wada shows the second rear cover (14) that is disposed to overlap a portion of the rear cover (4) and a portion except a magnetic field region of the vibration generating module (3a, 3b, 12, 13).  
Regarding claim 18, as broadly claimed, Wada teaches the rear cover (4) and the second rear cover (14) that comprise different materials (paragraphs [0089] and [0090]).  
Regarding claim 19, as broadly claimed, Wada teaches the second rear cover (14) that comprises nonferrous metal (aluminum (AL), paragraph [0090]).
Regarding claim 20, as broadly claimed, Wada teaches a structure (8a, 8b, 9a, 9b, 10a, 10b, 81a, 81b, 82a, 82b, 83a, 83b, 85, 86, figures 5B, 7B, 7C, 8, 9B, 9C, 10C, 10D, 12C) disposed at one portion of the display module, wherein a sound of the vibration generating module is reflected by the structure and is output in a forward direction of the display module (8a, 8b, 9a, 9b, 10a, 10b, 11a, 11b, 81a, 81b, 83a, 83b, figures 5B, 7B, 8, 9B, 10C, 11B).  
Regarding claim 21, as broadly claimed, Wada teaches the structure that comprises a bottom portion at a rear surface of the rear cover (4), DB1/ 116582160.192a side portion being spaced apart from one portion of the display module (2) and connected to the bottom portion, and a sound guide portion between the bottom portion and the side portion (9a, 9b, 10a, 10b, 81a, 81b, 82a, 82b, figures 5B, 7B, 8, 9B, 10C, 11B).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2007/0223744) in view of Yamanaka et al (US 2014/0247959).

Wada does not specifically disclose that the rear cover and the vibration generation module are disposed in non-parallel as claimed.  However, providing a vibration generation module being non-parallel or inclined with respect to a rear component is known in the art.
Yamanaka et al. teaches a display apparatus comprising a rear component or a rear cover (32, 61, 62, 63) and a vibration generating module (20, 21, 22) that are disposed in non-parallel or the vibration generating module (20, 21, 22) disposed to be inclined with respect to a rear surface of the rear cover (figure 4, and see paragraphs [0060]-[0067]).
Therefore, it would have been obvious to one skilled in the art to provide the rear component or the rear cover and the vibration generating module that are disposed in non-parallel, or the vibration generating module disposed to be inclined with respect to a rear surface of the rear cover, as taught by Yamanaka, in the system of Wada for better providing a sound guiding space and a desired frequency characteristic in the system.
Regarding claim 5, Wada in view of Yamanaka teaches the rear cover that is disposed to be inclined with respect to the vibration generating module as claimed (figure 4, and see paragraphs [0060]-[0067] in Yamanaka).
Regarding claim 7, Wada in view of Yamanaka teaches the vibration generating module that is disposed non-parallel with respect to a rear surface of the rear cover, and/or the rear cover .

Allowable Subject Matter
Claims 10-13, 22, 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al. (US2019/0050024) teaches a display device including a display panel, a plurality of vibro-acoustic elements couple to the display panel, and a bracket disposed below the display panel, and a plurality of receiving holes defined through a bottom plate of the bracket.
Choi (US 2017/0280243) teaches a display device that includes a display panel, sound generating actuators including a first sound generating actuator in a first area of the display panel and a second sound generating actuator in a second area of the display panel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUYEN D LE/Primary Examiner, Art Unit 2653      

HL
March 22, 2022